06/17/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0711



                             No. DA 19-0711


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

KERI LYNN DERBY,

           Defendant and Appellant,

                                ORDER


     Upon consideration of Appellant’s unopposed motion for extension

of time, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including July 20, 2021, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      June 17 2021